Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 1 of 58




                        EXHIBIT *
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 2 of 58




                                                              MBI00006
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 3 of 58




                                                              MBI00007
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 4 of 58




                                                              MBI00008
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 5 of 58




                                                              MBI00009
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 6 of 58




                                                              MBI00010
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 7 of 58




                                                              MBI00011
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 8 of 58




                                                              MBI00012
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 9 of 58




                                                              MBI00013
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 10 of 58




                                                              MBI00014
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 11 of 58




                                                              MBI00015
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 12 of 58




                                                              MBI00016
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 13 of 58




                                                              MBI00017
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 14 of 58




                                                              MBI00018
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 15 of 58




                                                              MBI00019
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 16 of 58




                                                              MBI00020
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 17 of 58




                                                              MBI00021
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 18 of 58




                                                              MBI00022
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 19 of 58




                                                              MBI00023
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 20 of 58




                                                              MBI00024
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 21 of 58




                                                              MBI00025
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 22 of 58




                                                              MBI00026
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 23 of 58




                                                              MBI00027
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 24 of 58




                                                              MBI00028
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 25 of 58




                                                              MBI00029
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 26 of 58




                                                              MBI00030
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 27 of 58




                                                              MBI00031
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 28 of 58




                                                              MBI00032
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 29 of 58




                                                              MBI00033
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 30 of 58




                                                              MBI00034
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 31 of 58




                                                              MBI00035
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 32 of 58




                                                              MBI00036
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 33 of 58




                                                              MBI00037
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 34 of 58




                                                              MBI00038
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 35 of 58




                                                              MBI00039
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 36 of 58




                                                              MBI00040
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 37 of 58




                                                              MBI00041
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 38 of 58




                                                              MBI00042
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 39 of 58




                                                              MBI00043
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 40 of 58




                                                              MBI00044
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 41 of 58




                                                              MBI00045
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 42 of 58




                                                              MBI00046
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 43 of 58




                                                              MBI00047
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 44 of 58




                                                              MBI00048
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 45 of 58




                                                              MBI00049
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 46 of 58




                                                              MBI00050
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 47 of 58




                                                              MBI00051
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 48 of 58




                                                              MBI00052
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 49 of 58




                                                              MBI00053
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 50 of 58




                                                              MBI00054
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 51 of 58




                                                              MBI00055
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 52 of 58




                                                              MBI00056
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 53 of 58




                                                              MBI00057
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 54 of 58




                                                              MBI00058
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 55 of 58




                                                              MBI00059
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 56 of 58




                                                              MBI00060
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 57 of 58




                                                              MBI00061
Case 1:18-cv-00195-DMT-CRH Document 14-7 Filed 11/13/18 Page 58 of 58




                                                              MBI00062
